NO. 07-05-0383-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

NOVEMBER 3, 2005

______________________________


JAMAAL DONTE MAYES, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE


_________________________________

FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;

NO. 50,884-C; HONORABLE PATRICK A. PIRTLE, JUDGE

_______________________________

Before REAVIS and CAMPBELL and HANCOCK, JJ.
MEMORANDUM OPINION
	Appellant Jamaal Donte Mayes, by appointed counsel, filed a notice of appeal from
the trial court's judgment finding him not guilty in cause number 50,884-C. (1)  The trial court
executed a certification of defendant's right of appeal indicating there was no right of
appeal from the not guilty judgment. (2) 
	The notice of appeal filed by appointed counsel bears the trial court cause number
of the judgment finding appellant not guilty.  Rule 25.2(a)(2) of the Texas Rules of
Appellate Procedure authorizes the trial court to enter a certification of defendant's right
of appeal from a judgment of guilt or other appealable order.  There being no such
judgment or order, appellant has nothing to appeal in the underlying cause.  No motion for
rehearing will be entertained and our mandate will issue forthwith.  
	Accordingly, we dismiss the appeal.
							Per Curiam
Do not publish.
1. The Court this day abated appellant's pro se appeal in companion case 07-05-0379-CR, trial court number 50,573-C, and remanded the cause for appointment of
counsel to represent him in his challenge to the trial court's order revoking community
supervision and sentencing him to two years in a state jail facility and a $2,000 fine.
2. But see Tex. R. App. P. 25.2(a)(2) (providing that a certification shall be entered
in every case in which the trial court enters a judgment of guilt or other appealable order).